DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 13-15, 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 6, and 18, the limitation “a density of the first set of protrusions in the central region is higher than a density of the second set of protrusions in the first,” recited in claim 1 and similarly in claims 6 and 18, does not appear to have adequate support in the originally filed disclosure. Specifically, while applicant’s specification recites that the density of the “protrusions” may be higher in central region (see e.g. [0027] and [0108]), this does not appear to provide support for the relative densities of the different subsets claimed. Further, while applicant’s specification recites “it is configured such that large-sized protrusions 12B are arranged at a high density in a region near the center of the chip-shaped semiconductor element 10, and small-sized protrusions 12A are arranged at a low density with a distance from the center of the chip-shaped semiconductor element 10,” see [0087], this feature is a description of Figs. 12A-B and it is not supported in combination with, nor does it appear to be combinable with, the first and second sets of protrusions (i.e. sets of larger and smaller protrusions, respectively) being present in the central region (see, e.g. Fig. 17), or the “planar” shaped protrusions of Fig. 17 (see [0093]).
Note the dependent claims do not cure the deficiencies of the claims on which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10, 13-15, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 6, and 18, the limitation “a density of the first set of protrusions in the central region is higher than a density of the second set of protrusions in the first” is unclear as to what is required by “density” and/or how “density” is to be determined. Specifically, the claim appears to be drawn to an embodiment of Fig. 17, however, it cannot be construed how the density, in any conventional understanding of the term, could be higher for 12B in a central region than for 12A in a first region.
Regarding claim 2 and 7, the limitation “wherein a tip end of each protrusion of the plurality of protrusions does not reach the wiring board in a state in which the chip-shaped semiconductor element is flip-chip mounted on the wiring board,” is unclear as to if the state of being flip-chip mounted is positively recited and required by the claim. 
Regarding claim 6, the limitations “the chip-shaped semiconductor element is flip-chip mounted on a wiring board, the wiring board includes an underfilling material, the underfilling material is between the wiring board and the chip-shaped semiconductor element” are unclear as to how they are related to the preamble of the claim, which recites “A chip-shaped semiconductor element, comprising:”. Specifically, it is unclear how the chip-shaped element can include a wiring board and underfill, functions which would be well understood to be outside the scope of a “chip-shaped semiconductor element.”
Regarding claim 13, the limitations “a first protrusion of the plurality of protrusions” and “a second protrusion of the plurality of protrusions,” are unclear as to how they are related to the first and second sets of the protrusions.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 13-15, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukiyama et al. (US 2013/0134583; herein “Tsukiyama”).
Regarding claim 1, Tsukiyama discloses in Figs. 7, 11 and related text a semiconductor device (, comprising: 
a wiring board (33, see [0064]) that includes an underfilling material (9, see [0037]); and 
a chip-shaped semiconductor element (21, see [0058]) flip-chip mounted (see [0064]) on the wiring board, wherein 
the underfilling material is between the wiring board (33) and the chip-shaped semiconductor element (21), 
the chip-shaped semiconductor element includes a plurality of solder bumps (4/5, see [0050) and a plurality of protrusions (7/8, see [0048]) on a surface of the chip-shaped semiconductor element, 
the surface faces the wiring board, 
each protrusion of the plurality of protrusions includes an insulating material (see [0046]), 
the plurality of protrusions includes a first set of protrusions (at least two 8 in central region, in one example interpretation shown in annotated Fig. 7 below), a second set of protrusions (at least two 7 in central and first regions, in one example interpretation shown in annotated Fig. 7 below), and a third set of protrusions (at least two 7 in second region, in one example interpretation shown in annotated Fig. 7 below), 
the plurality of solder bumps (4/5) and the second set of protrusions (the at least two 7 in central and first regions) are in a first region of the surface of the chip-shaped semiconductor element and a central region of the surface of the chip-shaped semiconductor element, 
the third set of protrusions (at least two 7 in second region) is in a second region of the surface of the chip- shaped semiconductor element, 
the second region is between the first region and the central region,
the plurality of solder bumps (4/5) is absent in the second region,
the third set of protrusions (at least two 7 in second region) has a planar shape (e.g. a shape “having a two-dimensional characteristic”),
the first set of protrusions (the at least two 8 in central region) is in the central region,
a size of each protrusion of the first set of protrusions (the at least two 8 in central region) is larger than a size of each protrusion of the second set of protrusions (the at least two 7 in central and first regions), and
a density of the first set of protrusions in the central region is higher than a density of the second set of protrusions in the first (e.g. when the second set of protrusions includes a single 7 in the first region, the density of one 7 in the first region is lower than the density of four 8s in the central region, see Fig. 7).

    PNG
    media_image1.png
    599
    476
    media_image1.png
    Greyscale

Regarding claim 2, Tsukiyama further discloses wherein a tip end of each protrusion of the plurality of protrusions does not reach the wiring board in a state in which the chip-shaped semiconductor element is flip-chip mounted on the wiring board (see [0092]; does not reach due to presence of layer 51 formed at contact surfaces of protrusions 7 and 8).
Regarding claim 3, Tsukiyama further discloses wherein each solder bump (4/5) of a plurality of solder bumps on the wiring board fuses with a corresponding solder bump (5/4) of the plurality of solder bumps on the chip-shaped semiconductor element.
Regarding claim 4, Tsukiyama further discloses wherein the underfilling (9) material is applied non-selectively to the wiring board.
Further, the limitation “the underfilling material is applied non-selectively to the wiring board,” claims recites a process, however the claim is directed to a product. Therefore this limitation is considered to be product by process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Note that the structure shown by the prior art (i.e. the underfill 5 being completely dispersed between the chip-shaped element and the wiring board is the same as or obvious to the product of the claim.
Regarding claim 5, Tsukiyama further discloses wherein the underfilling material has a flux function.
It is the Examiner’s position that the limitation of a "has a flux function,” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 6, Tsukiyama teaches all of the claimed limitations in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claim 7, Tsukiyama teaches all of the claimed limitations in the same manner and for the same reasons as applied to claim 2 above.
Regarding claim 10, Tsukiyama further discloses wherein a gap between adjacent protrusions of the plurality of protrusions is across a the surface of the chip-shaped semiconductor element (see Fig. 7).
Regarding claim 13, Tsukiyama further discloses wherein a shape of a first protrusion of the plurality of protrusions is different from a shape of a second protrusion of the plurality of protrusions (7 and 8 are different shapes, see Fig. 7).
Regarding claim 14, Tsukiyama further discloses wherein a height of each protrusion of the first set of protrusions is different from a height of each protrusion of the second set of protrusions (7 and 8 are different in height, e.g. height measured in vertical direction as oriented in Fig. 7).
Regarding claim 18, Tsukiyama teaches all of the claimed limitations in the same manner and for the same reasons as applied to claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akram (US 2003/0170921; herein “Akram”).
Regarding claim 15, Tsukiyama does not explicitly disclose wherein each protrusion of the plurality of protrusions is smaller in shape with a distance from the surface of the chip-shaped semiconductor element.
In the same field of endeavor, Akram teaches in Fig. 7 and related text a semiconductor device comprising a plurality of protrusions (SO, see [0054]) each protrusion of the plurality of protrusions is smaller in shape with a distance from the surface of the chip-shaped semiconductor element (see e.g. Fig. 7C, DB, E or G).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsukiyama by having protrusions smaller in shape with a distance from the surface of the chip-shaped semiconductor element, as shown by Akram, in order to choose from a number of shapes which provide sufficient strength and rigidity (see Akram [0052] and [0054]).
Further, it would have been an obvious matter of design choice to change the shape to be tapered, and therefore smaller in shape with a distance from the surface of the chip- shaped semiconductor element, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04
Regarding claim 17, Tsukiyama does not explicitly disclose wherein the plurality of protrusions is asymmetrical.
In the same field of endeavor, Akram teaches in Fig. 7 and related text a semiconductor device comprising a plurality of protrusions (SO, see [0054]) wherein the plurality of protrusions is asymmetrical (e.g. along a line of symmetry parallel to the chip surface, see Fig. 7C, DB, E or G).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsukiyama by having the protrusions formed to asymmetrical, as shown by Akram, in order to choose from a number of shapes which provide sufficient strength and rigidity (see Akram [0052] and [0054)).
Further, it would have been an obvious matter of design choice to change the shape to be tapered, and therefore asymmetrical, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        10/4/2022